PER CURIAM.
The summary judgment in favor of the defendant is reversed. Wills v. Sears, Roebuck & Co., 351 So.2d 29 (Fla.1977); Holl v. Talcott, 191 So.2d 40 (Fla.1966).
We find no error in the trial court’s determination that paragraph three of the agreement between the parties is not ambiguous. Nevertheless, issues of fact remain concerning whether the units were completed in accordance with the terms of *997the agreement, particularly as to the validity of the certificate of occupancy.
DELL, STONE, JJ., and FRANK, RICHARD H., Associate Judge, concur.